ITEMID: 001-76565
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KOLENOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Liliya Vladimirovna Kolenova, is a Russian national who was born in 1975 and lives in Kimovsk, Tula Region. She was represented before the Court by Mr R. Ganiyev, a lawyer practising in Kimovsk. The Russian Government (“the Government”) were represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 May 1998 the applicant lodged an action before the Kimovsk Town Court against a private insurance company for payment of an index-linked insurance sum and compensation for non-pecuniary damage.
Of the fifteen hearings listed between 21 August 1998 and 13 July 2001, two hearings were adjourned because the applicant did not attend, three hearings were postponed because both parties defaulted, and three hearings were adjourned because the defendant failed to appear.
From 21 July to 11 September 2000 the proceedings were adjourned because the judge was involved in other proceedings.
On 29 November 2000 the Kimovsk Town Court asked the applicant to clarify her claims.
On 16 February 2001 the applicant submitted the amended claims.
On 13 July 2001 the Kimovsk Town Court dismissed the applicant’s action.
On 20 December 2001 the Tula Regional Court upheld the judgment on appeal.
